Case 1:20-cv-01229-RP Document 1-3 Filed 12/17/20 Page 1 of 14

EXHIBIT

   
Case 1:20-cv-01229-RP Document 1-3 Filed 12/17/20 Page 2 of 14

' 11/46/2020 12:24 PM
Velva L. Price
District Clerk
Travis County
D-1-GN-20-006934
Ruben Tamez
CAUSE NO. D-1-GN-20-006934
CLAUDIA SIMS, an adult person §
Plaintiff, § IN THE DISTRICT COURT
§
vs. g 201ST yuDICIAL DISTRICT
§
SUSAN SOUDERS, an adult person; § TRAVIS COUNTY, TEXAS
WERNER ENTERPRISES, INC, a §
foreign Corporation, §
Defendant §

PLAINTIFF’S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:
Comes now, CLAUDI SIMS, (“Plaintiff”), and files this hé
complaining of SUSAN SOUDERS and WERNER ENTE

(“Defendants”) and for causes of action would respectfully show as fi

i. DISCOVERY PLAN
1.1

be conducted under Level 2 as set forth in TRCP 190.4.

r Original Petition
ERPRISES, INC.,

bllows:

Pursuant to TRCP 190.1, Plaintiff respectfully requests that dibcovery in this case

i. PARTIES
2.1 Plaintiff Claudia Sims is an individual and a resident of Travig County, Texas.
2.2 Defendant Susan Souders is a resident of the State of Ohiol whose last known

address is 590 W. 5” Street, Apt. 21, Chillicothe, Ohio. At the time

of the December 1,

 
Case 1:20-cv-01229-RP Document 1-3 Filed 12/17/20 Pag

2018 incident, Defendant Susan Souders was conducting business ir
as she was operating a commercial vehicle in Travis County, Tey
committed a tort, and is thereby subject to the Jurisdiction of Tra
under Texas’ Long Arm Statute, Tex. Civ. Prac. & Rem. Code §17.04
23

Defendant Wemer Enterprises, Inc., is a foreign corporation

in the State of Texas at the time of the December 1, 2018 incident.

e3of 14

the State of Texas
fas at the time she
vis County, Texas,

12

erner Enterprises,

leer business

Inc. can be served through its Registered Agent, Corporate Creations Network, Inc.,

whose address is 5444 Westheimer #1000, Houston, Texas 77056.
2.4 On information and belief, at all times material hereto, Defend
was acting within the course and scope of her. employment for Defen
Enterprises. In accordance with the doctrine of Respondeat Superior

Werner enterprises is vicariously responsible and liable for the neglid

employee Defendant Susan Souders.

I. SURISDICTION AND VENU
3.1
seck damages greater than $200,000 but less than $1,000,000.00.
3.2

County is the proper venue for this action pursuant to the Tex:

and Remedies Code, Section 15.002(a)(1) because all or a substantial

OF Omissions giving rise to Plaintiff's claims occurred in Travis County.

ant Susan Souders
tant Werner
Defendant

ent acts of its

The amount in controversy is within jurisdictional limits of this Court. Plaintiffs

is Civil Practice

part of the events

 
Case 1:20-cv-01229-RP Document 1-3 Filed 12/17/20 Page 4 of 14

IV. CLASSIFICATION

4.1. Plaintiff brings this cause of action against the named Defenddnts for personal

and bodily injuries caused by an incident which occurred on or about

2018, in Travis County, Texas.

VI. ALLEGATIONS

December 1,

6.1 On or about December 1, 2018 Plaintiff was traveling northbojind on IH 35, in

Travis County, in the City Limits of Austin. Defendant Susan Soudets who was at all

 

times relevant hereto an employee of Werner Enterprises, Inc., was 0}
commercial vehicle, similarly traveling northbound on IH 35 in the
Plaintiff Claudia Sims.

6.2. As Defendant Susan Souders was approaching the 6100 block

erating a

jacent lane to

on IH 35 the

driver immediately ahead of Defendant Souders slowed his vehicle die to a construction

zone. Defendant Souders was traveling too fast and too close to the Yehicle

immediately ahead of her to avoid a collision. Defendant Souders executed a sudden

and unexpected lane change, without signaling or verifying that it wak safe to do so.

6.3. Upon executing a lane change Defendant Souders struck Plaintiff Claudia Sims

who was not in a position to avoid the impact.

 

%
Case 1:20-cv-01229-RP Document 1-3 Filed 12/17/20 Page 5 of 14

VI. NEGLIGENCE AGAINST DEFENDANT SUSAN SOUDERS
(First Cause of Action)

7.1 On the occasion in question, Defendant Susan Souder, operated a tractor trailer,
owned by Werner Enterprises, in a negligent manner, in that she viothted the duty which

she owed to Plaintiff to exercise ordinary care in the operation of a c@mmercial vehicle

in one or more of the following respects:
A. In failing to keep such lookout as a person of ordinary prudence would have
kept under the circumstances;
B.1 failing to maintain a safe distance from the vehicle immediately ahead of
her to avoid a collision;
C. In failing to keep a reasonable speed as a person of ordinary prudence would
have kept under the circumstances;
D. in failing to maintain attention while driving, as a reasonable prudent person
would have done under the circumstances;
E. In failing to change lanes safely as a reasonable prudent peyson would have
done under the circumstances.

7.2 Plaintiff would further show that the above and foregoing acts| were separate and

distinct acts of negligence and that they are the direct and proximate ¢ause of the

incident in question and the Plaintiff's resultant injuries as will be mdre accurately

described herein below.

 
Case 1:20-cv-01229-RP Document 1-3 Filed 12/17/20 Page 6 of 14

7.3 Each of these acts and omissions, singularly or in combinati¢n with such other
acts and omissions, constituted negligence which proximately causefl the collision and

made the basis of this lawsuit, and the damages and injuries suffered by the Plaintiff.

VII. NEGLIGENCE AGAINST WERNER ENTERPRI ISES, INC

(Second Cause of Action)

8.1 At all times mentioned herein, Defendant Souders was an employee of Defendant
Werner Enterprises, Inc. The commercial vehicle operated by Defenflant Souders was

listed as being owned by Defendant Wermer Enterprises, Inc.

8.2 Upon information and belief, at the time of the incident, Defendant Souders was

acting in the course and scope of her employment with Defendant Werner Enterprises,

Inc.

 

8.3 As the employer, Defendant Werner Enterprises, Inc. is respossible for the
negligent acts of its employees under the legal doctrine of Respondedt Superior,
including Defendant Susan Souders, who at the time of the incident was acting in the
course and scope of her employment for Werner Enterprises, Inc.
8.4 Furthermore, Plaintiff alleges that at all time relevant hereto, Ibefendant Werner
Enterprises, Inc. was responsible for the hiring, training, and supervision of its

employees, including Susan Souders.

 
Case 1:20-cv-01229-RP Document 1-3 Filed 12/17/20 Page 7 of 14

8.5 Plaintiff Claudia Sims alleges that Defendant Werner Enterprises, Inc. failed to

properly train, instruct, and/or supervise its employee, Defendant S

regard to the operation of its commercial vehicle.

 

8.6 Plaintiff would further show that Defendant Werner Enterpris
|

nm Souders, with

 

s, Inc’s failure to

properly train and supervise its employee Souders, were separate and distinct acts of

negligence and that they are the direct and proximate cause of the incident in question

and the Plaintiff's resultant injuries as will be more accurately descri
|

ed herein below.

8.7. Each of these acts and omissions, singularly or in combinatidn with such other

acts and omissions, constituted negligence which proximately cause
|

i the collision and

|
made the basis of this lawsuit, and the damages and injuries suffered by the Plaintiff.

IX. PLAINTIFF'S DAMAGES

|
9.1 Asa direct and proximate result of the collision, Plaintiff has guffered serious

injuries to her body as a whole in that said injuries caused her to suff
pain, suffermg, and mental anguish in the past. In all reasonable pro
Claudia Sims will continue to endure such physical pain, suffering, ai
in the future.
9.2 Asa further result of Defendants’ negligence, Plaintiff has inc

and necessary medical expenses associated with the medical treatmer

|
to incur reasonable and necessary medical expenses in the future.

 

r severe physical
bility, Plaintiff

nd mental anguish

irred reasonable

t and is expected

 
Case 1:20-cv-01229-RP Document 1-3 Filed 12/17/20 Page 8 of 14

9.3 Plaintiff will show that as a result of the injuries she sustained|due to Defendants’
negligence, she suffered physical impairment in the past and|in all reasonabie

probability, will continue to so suffer physical impairment in the future.

X. COSTS
10.1 Plaintiff also seeks to recover for all costs of court and prejudgment and post-

judgment interest in the maximum amounts allowable by law.

XI. PRAYER
11.1 WHEREFORE PREMISES CONSIDERED, Plaintiff, respectfully prays for the
following:
1. Defendants be cited to appear and answer herein, and that upon 2 final
hearing hereof;
2. That after trial on the merits, the Honorable Court enters judgment against
Defendants and in favor of Plaintiff for actual damdges, consequential
damages, incidental damages, compensatory damages, mental anguish
damages, costs of court, an expenses of the lawsuit, prq-judgment interest,

and post judgement interest, as allowed by law or as plead herein; and

3. For such other and further relief, at law and in equity, to|which the Plaintiff

may show himself justly entitled.

 
Case 1:20-cv-01229-RP Document 1-3 Filed 12/17/20 Page 9 of 14

COURTESY NOTICE TO DEFENDANT

Respectfully submitted,

SARKISOV & ROE
14603 Huebner Rd. }
San Antonio, Texas |
Attorneys for Plainti
Tel: (210) 444-9221
Fax: (210) 634-2286

By: Jan-Georg R
Jan-Georg Roesch, H
Texas State Bar No.
Jan@srlawpllc.com
Counsel for Plaintiff

SCH, PLLC
Bldg. 11
78230

Ff

oesch

Sq.
24103523

If you or the owner of the vehicle had insurance at the time of the cpllision, please

forward a copy of this Petition to the Insurance Company.

 

 
12/17/2020 Case 1:20-cv-01229-RP Docurtetstcbuity -Aded-Deliy/20 Page 10 of 14
oe (https:/Awww.traviscountytx.gov)

District Clerk - AARO - Attorney Access to Records Online
Details

Updated : Thursday, December 17, 2020 4:34:56 AM_

Cause Number Request Documents (https://www.traviscountytx,gov/district
D-1-GN-20-006934

Style New Search (/aaro/)
SIMS V. SOUDERS

Filed Date

11/16/2020

Court

201

Type

MOTOR VEHICLE ACCIDENT (GEN LIT)

Case Status

PENDING

Action/Offense

Hearing Date

 

 

 

Attorney Type Party - Full/Business Party - Person

DEFENDANT WERNER ENTERPRISES INC

DEFENDANT SOUNDERS , SUSAN
ROESCH JAN-GEORG | PLAINTIFF SIMS , CLAUDIA
Date Court Party Description Category Pages
12/2/2020 201 ODF EXECUTED SERVICE SRVPROCESS 3 Download (/aaro/Default/GetPdf?barCodeld=7386474)
12/1/2020 201 DF EXECUTED SERVICE SRVPROCESS 2 Download (/aaro/Default/GetPdf?barCodeld=7384105)
11/23/2020 201 DF ISS:CITATION ISSUANCE 1 Download (/aaro/Default/GetPdf?barCodeld=7369704)
11/23/2020 201 DF ISS:CITATION ISSUANCE 1 Download (/aaro/Default/GetPdf?barCodeld=7369694)
11/16/2020 201 PL ORIGINAL PETITION/APPLICATION PET-PL 8 Download (/aaro/Default/GetPdf?barCodeld=7362374)

New Search (/aaro/)

© 2020 Travis County, Texas - All rights reserved.

https://public.traviscountytx.gov/aaro/ 1/4
Case 1:20-cv-01229-RP Document 1-3 Filed 12/17/20 Page 11 of 14

CITATION 42/1/2020 2:25 PM
Velva L. Price
THE STATE OF TEXAS District Clerk
CAUSE NO. D-1-GN-20-006934 Travis County
D-1-GN-20-006934
CLAUDIA SIMS, AN ADULT PERSON Ss a Henriquez

  
      
  
  

VS.
SUSAN SOUNDERS, AND ADULT PERSON; WERNER ENTERPRISES, INC, A FORETGN CORPORATION

TO: SUSAN SOUNDERS
590 W. STH STREET, APT. 21
CHILLICOTHE, OHIO 45601

Defendant, in the above styled and numbered cause:

iy do not file a written
éMonday next following the

on, a default judgment may

YOU HAVE BEEN SUED. You may employ an attorney. If you or your atte
answer with the clerk who issued this citation by 10:00 A.M. on
expiration of twenty days after you were served this citation and poy
be taken against you.

Attached is: a copy of the PLAINTIFF'S ORIGINAL PETITION of the BP! ENTIFE in the above styled and
numbered cause, which was filed on NOVEMBER 16,2020 in the 201SDUPUSICIAL DISTRICT COURT of Travis

County, Austin, Texas. oe

 

 

   
  
 

&
ISSUED AND GIVEN UNDER MY HAND AND SEAL of said Court at office, Novena 2020.

 

REQUESTED BY:

JAN-~GEORG ROESCH

14603 HUEBNER RD BLDG 11

SAN ANTONIO, TX 78230
BUSINESS PHONE: (210) 444-9221

 

 
 

Travis County District Clerk:
Travis County Courthouse
1000 Guadalupe, P.O. Box 679003 (78767)
Austin, TX. 78701

PREPARED BY: MELISSA ROMERO

 

 

 

 

 

Came to hand on the ss day of #08) ; at o'clock oO M., and
executed at “ within the County of

on the Pay of , , oat o'clock  M.,
by delivering to the within nghee , @ach

 

in person, a true copy of this citation together with the PLAINTIFF'S ORIGINAL PETITION

accompanying pleading, hays fie sti st attac PYy_of cn Ci -ion to such copy of pleading
SEE-ATTAGHED

 

   
   

 

BY:

 

 

Printed Namé of Server

County, Texas

 

 

blic, THE STATE OF TEXAS

D-1-GN-20-=006934 SERVICE FER NOT PAID POL - 000100324
Case 1:20-cv-01229-RP Document 1-3 Filed 12/17/20 Page 12 of 14

RETURN OF SERVICE

State of Texas County of Travis 20st District Court

Case Number: D-1-GN-20-006934

Plaintiff:
CLAUDIA SIMMS, an adult person

v8.

Defendants:
SUSAN SOUDERS, an adult person; WERNER ENTERPRISES, INC., a foreign
Corporation

For,

dan-Georg Roesch

Sarkisov & Roesch, PLLC
14603 Huebner Rd., Bldg. 11
San Antonio, TX 78230

 

  
   

Received by Travis Wyatt on the 30th day of November, 2020 at 9:15 arn to be Semgecron SUSAN SOUNDERS by delivering to

the Texas Secretary of State, 1019 Brazos, Room 106, Austin, TX 78701. € iy

   

|, Travis Wyatt, do hereby affirm that on the 30th day of November, 2020.8 pm, i:

oS

  

AINTIFF’S ORIGINAL PETITION, after endorsing
exas Secretary of State - Citations Unit.

delivered two true and correct copies of this CITATION, with attache
the date of delivery thereon, to SUSAN SOUNDERS, by delivering t

 

=

Accepted by Michelle Robinson, Citation Unit Clerk, in person, a) 09 Brazos Street, Room 106, Austin, Travis County,
TX 78701. An administrative fee of $55 was also tendered.

 
 

&

My name is Travis Scott Wyatt, my date of birth is 10/20/41 971, and my. address is 1 Chisholm Trail, Suite 450, Round Rock,
TX 78681, USA. | deciare under penalty of perjury th foregoing j is true and correct. Executed in Travis County, State of
Texas, on the ist day of December, 2020. e “

4 f

Travis me.
PSC-4959, wp. 5122

Wyatt Process Service, LLC
4 Chisholm Trail

Suite 450

Round Rock, TX 78681
(812) 501-4391

 

Our Job Serial Number: WYT-2020001262

Capyright © 1902-2020 Database Services, inc. - Process Garver’s Toolhox Va4t
Case 1:20-cv-01229-RP Document 1-3 Filed 12/17/20 Page 13 of 14

CITATION 12/2/2020 3:34 PM
THE STATE OF TERAS Velva L. Price
. Distri lerk
CAUSE NO. D-1-GN-20-006934 Travis County
‘ D-1-GN-20-006934
CLAUDIA SIMS, AN ADULT PERSON ica A. Limon
; plainbiee

ae
VBe

SUSAN SOUNDERS, AND ADULT PERSON; WERNER ENTERPRISES, INC, A FOREIGN CORPORATION

 

TO: WERNER ENTERPRISES INC A FOREIGN CORPORATION
BY SERVING ITS REGISTERED AGENT CORPORATE CREATIONS NETWORK

 

INC
5444 WESTHEIMER $1000
HOUSTON, TEXAS 77056 &

~—

Defendant, in the above styled and numbered cause

 
   
 

am do not file a written
Monday next following the
tition, a default judgment may

YOU HAVE BEEN SUED. You may employ an attorney. If you or your
answer with the dlerk who issued this citation by 10:00 A.M. on
expiration of twenty days after you were getved this citation and,
be taken against you.

 

   
  
   
  
 

Attached is a copy of the PLAINTIPE'S ORIGINAL PETITION of t.
nutbered cause, which was filed on NOVEMBER 16,2020 tn the 20
county; Austin, Texas.

GNTIPF in the above styled and
DICIAL DISTRICT COURT of Travis

 

REQUESTED BY:

JAN-GEORG ROESCH

14603 HUEBNER RD BEDG 11

SAN ANTONIO, TX 78230

BUSINESS PHONE: (210)444-9221 FAX: (210) 634-2286

 

 
 
 
  
  
  
    

Velva L “Price
Travis County District Clerk

Travis County Courthouse

1000 Guadalupe, P.O. Box 679003 (78767)
Austin, IX 7701

PREPARED BY: MELISSA ROMERO

Came bo hand om the at oO clonk Mo, and

executad at within the County of

 

at

   

  
 
   
  
   

t of cloak

 

by delivering to the within

 

 

in person, a true copy of t

accompanying pleading, he

 

 

 

 

Printed Name of Sexver

County, Texas

 

 

Notury Public, THE STATE OF TEXAS

D-1-GN=20~006934 SERVICE PEE NOT BATD POl + 000100326

 
Case 1:20-cv-01229-RP Document 1-3 Filed 12/17/20 Page 14 of 14

AFFIDAVIT OF SERVICE

 

State of Texas County of Travis 201st District Court

Case Number: D-1-GN-20-006934

Plaintiff:
CLAUDIA SIMMS, an adult person

VS.

Defendants:
SUSAN SOUDERS, an adult person; WERNER ENTERPRISES, INC., a foreign Corporation

For: ‘
Jan-Georg Roesch ey
Sarkisov & Roesch, PLLC ;
14603 Huebner Rd., Bldg. 11
San Antonio, TX 78230

 

  

ee
hie og on WERNER ENTERPRISES
ns Network, Inc., 5444 Westheimer

Received by Rebecca Chaudhury on the 24th day of November, 2020 at 3:31 pm to:
INC, A FOREIGN GOPORATION, by serving its Registered Agent, Corporate
#1000, Houston, Harris County; TX 77056,

    
  
   
    

1, Rebecca Ann Chaudhury, being duly sworn, depose and say that on-the 25t y of November, 2020 at 1:57 pm, I:

 

delivered a true and correct copy of this CITATION, with attached PLA
date of delivery thereon, to WERNER ENTERPRISES INC, A FORE\( OPORATION, by delivering to its Registered
Agent, Corporate Creations Network, Inc. Accepted by Maria N fiean, Authorized. Agent of Corporate Creations
Network, Inc., in person, at 5444 Westheimer #4 000, Houston, BF County, TX 77056-5306.

ee

TS

| certify that | am over the age of 18 and have no interest in th ‘above action. | am a certified process server, in. good
standing, in the judicial circuit in which the foregoing occyrred. The facts in this affidavit are true, correct and within my
personal knowledge. e sd

a

al

'S ORIGINAL PETITION, after endorsing the

 

 

 

~~
nd
ol lP Qrbeee a. Chaudlury
Subscribed and Sweat before me on the 30th day Rebecca Chaudhury Co

of Novernber, 2920 eihe affiant who is personally

known to me. A
at Lh

cs

 

      
  
 

   

   
   

 

   
 
   

NOTARY Abs
a
no) . ,
lly JOSE CABALLERO
oP fe Notary Public, State of Texas

£2 Corrim. Expires 09-03-2023
Notary (D 130358469

“ai

 

aitlisz,

On

  

srs oo
iF ae
His

  

=

     

PSC-5665, Exp. 09/30/2022

Wyatt Process Service, LLC
1 Chisholm Trail

Suite 450

Round Rock; TX.78681
(512) 501-4391

Our Job Serial Number: WYT-2020001243

Ramdas 2-2020 Database Services, Inc, ~ Process Server's Toolbox V8,1t

 
